Cook, J.,
dissenting. It is beyond dispute that providing a thorough and efficient system of common schools for the children of the state of Ohio is both a noble and necessary endeavor. But the same Constitution that directs the General Assembly to provide such a system also constrains this court’s role within Ohio’s governmental framework.
I continue to believe that this cause presents a nonjusticiable political question. The fundamental principle of separation of powers and the related doctrine of nonjusticiability prevent this court from deciding what a “thorough and efficient” system of public schools requires. The term “thorough and efficient” speaks to the question of educational quality, which is an issue that unquestionably involves difficult policy choices and value judgments that courts are not in the business of making. “The political question doctrine excludes from judicial review those controversies which revolve around policy choices and value determinations constitutionally committed for resolution to the halls of [the legislature] or the confines of the Executive Branch.” Japan Whaling Assn. v. Am. Cetacean Soc. (1986), 478 U.S. 221, 230, 106 S.Ct. 2860, 2866, 92 L.Ed.2d 166, 178.
In Baker v. Carr (1962), 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663, the United States Supreme Court identified six characteristics of political questions, any one of which may render a controversy nonjusticiable:
“[1] [A] textually demonstrable constitutional commitment of the issue to a coordinate political department; or [2] a lack of judicially discoverable and manageable standards for resolving it; or [3] the impossibility of deciding without an initial policy determination of a kind clearly for nonjudicial discretion; or [4] the impossibility of a court’s undertaking independent resolution without expressing lack of the respect due coordinate branches of government; or [5] an unusual need for unquestioning adherence to a political decision already made; or [6] the potentiality of embarrassment from multifarious pronouncements by various departments on one question.” (Emphasis added.) Id. at 217, 82 S.Ct. at 710, 7 L.Ed.2d at 686.
The dissent in DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I”), offered a compelling explanation why the first two factors cut in favor of the conclusion that the Education Clause of the Ohio Constitution commits to the General Assembly the power to define what constitutes a “thorough and efficient” system of schools. See id. at 264-283, 677 N.E.2d at 782-795 (Moyer, C.J., Cook and Lundberg Stratton, JJ., dissenting). Today’s decision underscores the nonjusticiability of the issue by implicating the third factor. The majority opinion is notable for the absence of genuine constitutional analysis. What the opinion sets forth instead are policy determinations “of a kind clearly for nonjudicial discretion,” Baker, 369 U.S. at 217, 82 S.Ct. at 710, 7 *381L.Ed.2d at 686, thus confirming that the issues involved are nonjusticiable political questions.
The majority orders the General Assembly to make specific changes that are “required” before the current funding plan will be constitutional: adjusting the base cost formula and accelerating by two years the full funding of the “parity aid program.” By ordering particular legislative action — based on its own concept of what is necessary to guarantee educational quality — the majority has made an initial policy determination that the judiciary is ill equipped to make and that is characteristic of nonjusticiability. As the Illinois Supreme Court recognized:
“It would be a transparent conceit to suggest that whatever standards of quality courts might develop would actually be derived from the constitution in any meaningful sense. Nor is education a subject within the judiciary’s field of expertise, such that a judicial role in giving content to the education guarantee might be warranted. Rather, the question of educational quality is inherently one of policy involving philosophical and practical considerations that call for the exercise of legislative and administrative discretion.” Commt. for Educational Rights v. Edgar (1996), 174 Ill.2d 1, 28-29, 220 Ill.Dec. 166, 672 N.E.2d 1178, 1191; cf. San Antonio Indep. School Dist. v. Rodriguez (1973), 411 U.S. 1, 43, 93 S.Ct. 1278, 1302, 36 L.Ed.2d 16, 49 (“the judiciary is well advised to refrain from imposing on the States inflexible constitutional restraints that could circumscribe or handicap the continued research and experimentation so vital to finding even partial solutions to educational problems and to keeping abreast of ever-changing conditions”).
The decisions about how to define educational quality, and the related question of how we pay for the pursuit of that ideal, are better left to the legislature, which, unlike the judiciary, is a branch of government well suited to make such vitally important policy choices. “In a climate of finite resources, the General Assembly, with its function of reaching decisions through compromise and consideration of popular opinion, has the greatest legitimacy in making budget decisions that require a choice among priorities.” DeRolph v. State (1997), 78 Ohio St.3d 419, 425, 678 N.E.2d 886, 891 (Cook, J., dissenting). By once again choosing to adjudicate a nonjusticiable political question, today’s majority continues to tread upon the General Assembly’s legitimate constitutional role — thereby thwarting the will of the people of this state as expressed through their elected representatives.
Even assuming that this court properly reached the merits in DeRolph I, I continue to believe that once this court declared the school-funding system unconstitutional, “[tjhere remain[ed] nothing more for this, or any other, court to do.” DeRolph, 78 Ohio St.3d at 424, 678 N.E.2d at 890 (Cook, J., dissenting). This court’s remand to the trial court, vesting “plenary jurisdiction” to decide the *382constitutional validity of funding statutes that the General Assembly had not yet even enacted, violated basic precepts of appellate jurisprudence. Id. at 424, 678 N.E.2d at 890 (Cook, J., dissenting). This court also took the peculiar step of eschewing traditional intermediate appellate review, ordering that any decision on remand would come directly to this court. Id. at 421, 678 N.E.2d at 888. Such action led the majority to create a heretofore unknown “hybrid” cause in this court — a case that is “not an original action” yet “not a traditional appeal, in which the court has a previously established record available for review.” DeRolph v. State (2001), 91 Ohio St.3d 1274, 1275, 747 N.E.2d 823, 824. There was no sound basis in law for any of these extraordinary acts.
Further, when the majority again held Ohio’s school-funding system unconstitutional in DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II ”), I dissented from the majority’s assertion that it could require a revision of the General Assembly’s enactments. Id. at 57, 728 N.E.2d at 1036 (Cook, J., dissenting). The majority’s approach in DeRolph II violated basic tenets of our democracy. “Unless the other branches of government are to be totally subordinate to the judiciary, we cannot direct the General Assembly in the performance of its legislative duties.” DeRolph, 78 Ohio St.3d at 425, 678 N.E.2d at 891 (Cook, J., dissenting).
Today’s decision ordering the General Assembly to adopt specific legislation not only continues DeRolph ITs misguided approach, but also goes a disconcerting step further. The majority has either forgotten or deliberately chosen to ignore this court’s prior express assurance that it would not order the General Assembly to enact specific legislation as part of a remedy: “[I]t might be tempting for this court to do its own analysis, for example, determining the level of funding per pupil to achieve a thorough and efficient system, and then ordering that amount of funding. * * * However, * * * [tjhat degree of involvement in fashioning a remedy in this case is not, nor should ever be, how we perceive our role. Our role, as we have declared in past cases, is to decide issues of constitutionality — not to legislate, as some may believe.” (Emphasis added.) DeRolph II, 89 Ohio St.3d at 12, 728 N.E.2d at 1003.
Finally, I also question the majority’s application of the law-of-the-case doctrine here. Contrary to the majority’s assertion that the law-of-the-case doctrine “require[sj” this court to evaluate the constitutionality of the system now in place, the doctrine contains significant limitations and exceptions. It is considered to be “a rule of practice rather than a binding rule of substantive law.” Nolan v. Nolan (1984), 11 Ohio St.3d 1, 3, 11 OBR 1, 3, 462 N.E.2d 410, 413; see, also, Christianson v. Colt Industries Operating Corp. (1988), 486 U.S. 800, 817, 108 S.Ct. 2166, 2178, 100 L.Ed.2d 811, 831 (“the law-of-the-case doctrine ‘merely expresses the practice of courts generally to refuse to reopen what has been *383decided, not a limit to their power,’ ” quoting Messinger v. Anderson [1912], 225 U.S. 436, 444, 32 S.Ct. 739, 740, 56 L.Ed. 1152, 1156). The procedural and substantive infirmities I have discussed suggest that this is a case to which the doctrine should not apply.
Brisker & Eckler, L.L.P., Nicholas A Pittner, John F. Birath, Jr., Sue W. Yount, Quintín F. Lindsmith and Susan B. Greenberger, for appellees.
Betty D. Montgomery, Attorney General, Mary Lynn Readey, Roger F. Carroll and James G. Tassie, Assistant Attorneys General, for appellants.
Walter & Haverfield, P.L.L., James E. Betts and Frederick W. Whatley, for amicus curiae Alliance for Adequate School Funding, in support of appellees.
John P. Concannon, for amicus curiae Cincinnati School District Board of Education, in support of appellees.
Brisker & Eckler, L.L.P., and Kimball H. Carey, for amici curiae Buckeye Association of School Administrators, Ohio School Boards Association, and Ohio Association of School Business Officials, in support of appellees.
The majority quotes Thomas Jefferson for the proposition that it is necessary to “sacrific[e] our opinions sometimes to the opinions of others for the sake of harmony.” Willingness to compromise is, of course, an essential quality for legislators, who must continually balance competing policy interests as they discharge their constitutionally prescribed functions. Indeed, in the very passage quoted by the majority, Jefferson discusses a legislative matter then pending in Congress. 16 Papers of Thomas Jefferson (Boyd Ed.1961) 598 (letter to Francis Eppes, July 4, 1790). As a judge, however, I am unwilling to sacrifice what the majority correctly describes as my “deeply held beliefs regarding the responsibility of the court as an institution.” I am confident that my unwillingness to do so is justified, given that the majority’s compromise — though well intentioned— results in an order requiring the General Assembly to enact legislation implementing a few judges’ view of appropriate public policy. The judicial oath of office requires me to support the Ohio Constitution and to perform the duties of a judge — not of a legislator. See R.C. 3.23.
I have opined from the outset that the Ohio Constitution commits budgetary decisions regarding school funding to the mechanisms of democracy. Yet this court continues to infringe upon matters that lie within the distinct purview of the collective judgment of our elected representatives in the Ohio General Assembly.
Because I would dismiss this cause, I respectfully dissent.
Patrick F. Timmins, Jr., for amicus curiae Coalition of Rural and Appalachian Schools, in support of appellees.
Louis B. Geneva Co., L.P.A., and M. Jayne H. Geneva, for amici curiae Coalition for School Funding Reform, Cleveland Heights-University Heights City School District, Lakewood City School District, Shaker Heights City School District, and Community Advocates for Public Education, in support of appellees.
Carson, Sowash & Ferrier and Herman A. Carson, for amicus curiae Federal Hocking Local School District, in support of appellees.
Hugh Calkins, for amicus curiae Initiatives in Urban Education Foundation, in support of appellees.
Courtney M. Wilson, for amicus curiae League of Women Voters of Ohio, in support of appellees.
John T. Ryerson and Susan Truitt, for amicus curiae Ohio Association for Gifted Children, in support of appellees.
Thomas C. Drabick, Jr., for amicus curiae Ohio Association of Public School Employees/AFSCME Local 4, AFL-CIO, in support of appellees.
Christopher Lopez; Kalniz, lorio & Feldstein Co., L.P.A, Ted lorio and Christine A. Reardon, for amicus curiae Ohio Education Association, in support of appellees.
Ulmer & Berne, L.L.P., Donald J. Mooney, Jr., and Yelena Boxer; Schnorf & Schnorf Co., L.P.A, and David M. Schnorf for amicus curiae Ohio Federation of Teachers, in support of appellees.
Ben Espy Co., L.P.A., and Ben E. Espy, for amici curiae members of the Ohio House of Representatives Jack Ford, Dixie J. Allen, John E. Barnes, Jr., Catherine L. Barrett, Joyce Beatty, John Boccieri, Samuel T. Britton, Kenneth A. Carano, Mary M. Cirelli, Wayne E. Coates, Dean E. DePiero, L. George Distel, Steven L. Driehaus, Teresa Fedor, Bryan Flannery, William J. Hartnett, Peter Lawson Jones, Annie L. Key, K. Eileen Krupinski, Anthony Latell, Jr., G. Daniel Metelsky, Dale Miller, Ray Miller, Mary Rose Oakar, William L. Ogg, Robert J. Otterman, Sylvester Patton, Jr., Jeanine Perry, Chris Redfern, Ronald Rhine, Derrick Seaver, Daniel J. Sferra, Shirley A. Smith, Fred Strahorn, Erin Sullivan, Joseph P. Sulzer, Barbara Ann Sykes, Charles A. Wilson, Jr., and Claudette Woodward, and members of the Ohio Senate Leigh E. Herington, Daniel Brady, Gregory L. DiDonato, Ben E. Espy, Eric Fingerhut, Linda J. Furney, Robert F. Hagan, Mark Mallory, Rhine McLin, C. J. Prentiss, Timothy J. Ryan, and Michael C. Shoemaker, in support of appellees.
Ben Espy Co., L.P.A., and Ben E. Espy, for amicus curiae Ohio Legislative Black Caucus, in support of appellees.
Susan G. Tobin, for amicus curiae Ohio Legal Rights Service, in support of appellees.
John M, Haseley, for amicus curiae United States Congressman Ted Strickland, in support of appellees.
Benesch, Friedlander, Copian & Aronoff and N. Victor Goodman, for amici curiae Richard H. Finan, President of the Ohio Senate, and Larry Householder, Speaker of the Ohio House of Representatives, in support of appellants.
Jones, Day, Reavis & Pogue, Jeffrey S. Sutton, Chad A. Readier and Mary Beth Young, for amicus curiae Ohio Board of Regents, in support of appellants.
Porter, Wright, Morris & Arthur, L.L.P., Robert W. Trafford, James D. Curphey, Jennifer T. Mills and Constance M. Greaney, for amici curiae Ohio Business Roundtable, Ohio Manufacturers’ Association, National Federation of Independent Business/Ohio, Ohio Council of Retail Merchants, Ohio Chamber of Commerce, and Ohio Farm Bureau Federation, in support of appellants.
John S. Jones, for amicus curiae Ohio Coalition for the Education of Children With Disabilities, in support of appellants.
Chester, Willcox & Saxbe and John J, Chester, for amicus curiae Ohio Governor Bob Taft, in support of appellants.
Betty D. Montgomery, Attorney General, and Robert C. Maier, Assistant Attorney General, for amicus curiae Tax Commissioner of Ohio, in support of appellants.
*386APPENDIX 1
[[Image here]]
*387APPENDIX 2
[[Image here]]
*388[[Image here]]
*389[[Image here]]
*390[[Image here]]